 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    OTIS T. MOORE, and                                No. 2:19-cv-0844-JAM-KJN PS
      KRISTINA A. MOORE,
11                                                      ORDER
                         Plaintiffs,
12                                                      (ECF No. 21.)
             v.
13
      COUNTY OF SACRAMENTO, et al.,
14
                         Defendants.
15

16          On December 6, 2019 the Court conducted a pretrial scheduling conference, but refrained
17   from issuing a full scheduling order. (ECF No. 19.) Instead, the Court ordered initial disclosures
18   be exchanged no later than January 7, 2020, along with the parties updating the Court on, among
19   other things, whether they could obtain records from the juvenile court. A February 6, 2020
20   status conference was set, with a joint statement due a week prior. The joint statement (ECF No.
21   21) indicates Defendants have yet to obtain the records, and also that they intend to file a Rule 12
22   motion “in the very near future.” Therefore, the Court will delay issuing a discovery and pretrial
23   schedule, at this time. If Defendants have not filed their Rule 12 motion by no later than March
24   5, 2020, the Court will issue a scheduling order based on the joint statement. The Court hereby
25   VACATES the February 6, 2020 hearing.
26   Dated: February 3, 2020
27

28
                                                       1
